Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 & 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagnell (Design and Characterization of Optically Pumped Vertical Cavity Surface Emitting Lasers, DTIC, Accession number: ADA258815, AIR FORCE INST OF TECH WRIGHT-PATTERSON AFB OH SCHOOL OF ENGINEERING, 1992) (Bagnell).
Regarding Claim 1, Bagnell discloses a method for characterizing a Vertical Cavity Surface Emitting Laser (VCSEL), comprising: 
preparing a VCSEL epitaxial wafer (abstract, molecular beam epitaxy is cited as a means of fabricating the VCSEL), wherein the VCSEL epitaxial wafer has an epitaxial surface and a substrate surface opposite to the epitaxial surface (Fig. 2.7, shows the basic construction of a VCSEL with the epitaxial layers and base substrate); 
providing a measurement apparatus (Fig. 4.1) for measuring the VCSEL epitaxial wafer and generating a measurement result of the VCSEL epitaxial wafer (Section IV, Experimental method), wherein the measurement apparatus includes a test light source (Dye laser), 
Section 4.1.1); and 
receiving the measurement result of the VCSEL epitaxial wafer, wherein the measurement result comprises a reflection spectrum including a Fabry-Perot Etalon wavelength (fig. 1.3, Section 1.1.3); 
Bagnell fails to disclose the test light source is a broadband light source, and to explicitly disclose wherein a light of the broadband light source is incident from the substrate surface of the VCSEL epitaxial wafer;
However, the examiner takes official notice that using a broadband source instead of a tunable laser is well known to one of ordinary skill in the art; 
Further, wherein a light of the broadband light source is incident from the substrate surface of the VCSEL epitaxial wafer would be obvious to try since it would yield expected results;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Bagnell with the test light source is a broadband light source, and wherein a light of the broadband light source is incident from the substrate surface of the VCSEL epitaxial wafer because a broadband source is functionally equivalent to a tunable laser which would be chosen based upon availability of parts, cost, and such considerations as measuring all wavelengths at the same time (which reduces the effect of temperature changes on the measurement over time) and sequentially measuring each wavelength. Further, having the test light incident on the substrate of a bottom emitting VCSEL is common sense. The method of testing the reflectivity relies on measuring the Fabry-Perot cavity and having the light incident from the emission end of the laser is the only effective way to perform this (as the applicant has detailed). Thus, 
Regarding Claim 2, Bagnell discloses the aforementioned. Further, Bagnell discloses wherein the VCSEL epitaxial wafer includes an upper DBR layer and a lower DBR layer, total reflectivity of the upper DBR layer is greater than that of the lower DBR layer, and the total reflectivity of the lower DBR layer is not greater than 0.9999 (Section 3.2.5, Mirror Design, with lower DBR reflectivity being 0.996). 
Regarding Claim 3, Bagnell discloses the aforementioned but fails to explicitly disclose wherein the broadband light source is white light;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Bagnell with wherein the broadband light source is white light because white light sources are common broadband sources and would be chosen depending on the wavelength requirements for the measurement. 
 Regarding Claim 4, Bagnell discloses the aforementioned. Further, Bagnell discloses wherein the VCSEL epitaxial wafer comprises a substrate, and the substrate is a semi-insulating substrate (Section 3.2.5, GaAs substrate).  
Claim 5, Bagnell discloses the aforementioned. Further, Bagnell discloses wherein the substrate is a GaAs substrate (Section 3.2.5), and the Fabry-Perot Etalon wavelength is greater than 890 nm (section 3.2.5, Fig. 3.6, The FP resonance is 950 nm).  
 Regarding Claim 6, Bagnell discloses the aforementioned. Further, Bagnell discloses wherein the VCSEL epitaxial wafer comprises a substrate, and the substrate is an N-type or P-type doped substrate (Section 3.4., DBR Mirror Design). 
 Regarding Claim 7, Bagnell discloses the aforementioned. Further, Bagnell discloses wherein the substrate is a GaAs substrate (Section 3.2.5), and the Fabry-Perot Etalon wavelength is greater than 900 nm (section 3.2.5, Fig. 3.6, The FP resonance is 950 nm).  
 Regarding Claim 8, Bagnell discloses a method for characterizing a Vertical Cavity Surface Emitting Laser (VCSEL), comprising: 
 	providing a VCSEL epitaxial wafer (abstract, molecular beam epitaxy is cited as a means of fabricating the VCSEL), wherein the bottom-emitting VCSEL epitaxial wafer includes a substrate and an epitaxial region, the epitaxial region is formed on the substrate, and the bottom-emitting VCSEL epitaxial wafer has an epitaxial surface and a substrate surface opposite to the epitaxial surface  (Fig. 2.7, shows the basic construction of a VCSEL with the epitaxial layers and base substrate);
providing a measurement apparatus (Fig. 4.1) for measuring the VCSEL epitaxial wafer and generating a measurement result of the VCSEL epitaxial wafer (Section IV, Experimental method), wherein the measurement apparatus includes a test light source (Dye Laser); 
Fig. 4.1, Positioner);
measuring the VCSEL epitaxial wafer by the measurement 18apparatus  (Section 4.1.1); and 
obtaining the measurement result of the VCSEL epitaxial wafer, wherein the measurement result comprises a reflection spectrum including a Fabry-Perot Etalon wavelength (fig. 1.3, Section 1.1.3);  
Bagnell fails to disclose the test light source is a broadband light source, and to explicitly disclose the VCSEL is bottom-emitting, wherein the substrate surface faces the test light source, wherein a light of the broadband light source is incident from the substrate surface of the VCSEL epitaxial wafer;
However, the examiner takes official notice that using a broadband source instead of a tunable laser is well known to one of ordinary skill in the art; 
Further, the VCSEL is bottom-emitting, wherein the substrate surface faces the test light source, wherein a light of the broadband light source is incident from the substrate surface of the VCSEL epitaxial wafer would be obvious to try since it would yield expected results;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Bagnell with the test light source is a broadband light source, the VCSEL is bottom-emitting, wherein the substrate surface faces the test light source, wherein a light of the broadband light source is incident from the substrate surface of the VCSEL epitaxial wafer because a broadband source is functionally equivalent to a tunable laser which would be chosen based upon availability of parts, cost, and such 
Regarding Claim 9, Bagnell discloses the aforementioned. Further, Bagnell discloses wherein the epitaxial wafer test fixture is substantially in contact with edge of the VCSEL epitaxial wafer so as to hold the bottom-emitting VCSEL epitaxial wafer (Inherent). Inherently to hold the VCSEL the positioner must be in contact with it. 
Regarding Claim 11, Bagnell discloses the aforementioned. Further, Bagnell discloses wherein the VCSEL epitaxial wafer includes an upper DBR layer and a lower DBR layer, total reflectivity of the upper DBR layer is greater than that of the lower DBR layer, and the total reflectivity of the lower DBR layer is not greater than 0.9999 (Section 3.2.5, Mirror Design, with lower DBR reflectivity being 0.996).
Regarding Claim 12, Bagnell discloses the aforementioned but fails to explicitly disclose wherein the broadband light source is white light;

Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Bagnell with wherein the broadband light source is white light because white light sources are common broadband sources and would be chosen depending on the wavelength requirements for the measurement.
 Regarding Claim 13, Bagnell discloses the aforementioned. Further, Bagnell discloses wherein the VCSEL epitaxial wafer comprises a substrate, and the substrate is a semi-insulating substrate (Section 3.2.5, GaAs substrate).  
Regarding Claim 14, Bagnell discloses the aforementioned. Further, Bagnell discloses wherein the substrate is a GaAs substrate (Section 3.2.5), and the Fabry-Perot Etalon wavelength is greater than 890 nm (section 3.2.5, Fig. 3.6, The FP resonance is 950 nm).
Regarding Claim 15, Bagnell discloses the aforementioned. Further, Bagnell discloses wherein the VCSEL epitaxial wafer comprises a substrate, and the substrate is an N-type or P-type doped substrate (Section 3.4., DBR Mirror Design).
Regarding Claim 16, Bagnell discloses the aforementioned. Further, Bagnell discloses wherein the substrate is a GaAs substrate (Section 3.2.5), and the Fabry-Perot Etalon wavelength is greater than 900 nm (section 3.2.5, Fig. 3.6, The FP resonance is 950 nm).


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to Claim 10 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the VCSEL epitaxial wafer test fixture includes a fixture body, one surface of the bottom-emitting VCSEL epitaxial wafer is the epitaxial surface , the epitaxial surface includes an edge exclusion zone and a non-edge exclusion zone, the bottom- emitting VCSEL epitaxial wafer is positioned on the fixture body by the edge exclusion zone abutting against the fixture body, and the non-edge exclusion zone of the VCSEL epitaxial wafer does not contact the fixture body, in combination with the rest of the limitations of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jonathon Cook
AU:2886
February 25, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886